Filed 7/13/22 P. v. Gutierrez CA2/3
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B250333

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. BA388274)
           v.

  JOSE JUAN GUTIERREZ et al.,

           Defendants and Appellants.


      APPEALS from judgments of the Superior Court of Los
Angeles County, Monica Bachner, Judge. Affirmed in part,
reversed and remanded in part with directions.
      Carlo Andreani, under appointment by the Court of Appeal,
for Defendant and Appellant Gerardo Jacobo.
      James M. Crawford, under appointment by the Court of
Appeal, for Defendant and Appellant Jose Juan Gutierrez.
      Rob Bonta, Attorney General, Lance E. Winters, Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney
General, Noah P. Hill and Nima Razfar, Deputy Attorneys
General, for Plaintiff and Respondent.
                    _________________________

      In 2013, Jose Juan Gutierrez and Gerardo Jacobo were
convicted of, among other crimes, premeditated attempted
murder with gang and firearm use enhancements. They
appealed their convictions, raising numerous claims, all of which
this Division rejected. As we explain in greater detail below,
since then, Gutierrez and Jacobo have been pursuing,
successfully in large part, their appellate remedies. Here is
where we are in that pursuit: the California Supreme Court has
vacated a prior opinion we issued in 2019 and directed us to
reconsider the cause in light of recently-enacted Senate Bill
No. 775 (2021–2022 Reg. Sess.) (Senate Bill 775). In accordance
with that order, we have reconsidered the matter in light of
Senate Bill 775, as well as Assembly Bill No. 333.1 We find both
statutes applicable, and, accordingly, remand the matter for a
potential retrial on the attempted murder count (Jacobo only)
and the gang allegations (Jacobo and Gutierrez) and for
resentencing.




1
       While the matter has been pending on appeal, the
legislature also passed Assembly Bill No. 333 (2021–2022 Reg.
Sess.) (Assembly Bill 333). We consider the impact of that new
law as well.




                                2
                        BACKGROUND
I.    Evidence from the 2013 trial2
      A. The shooting
       Gutierrez and Jacobo were members of the City Terrace
gang, whose main rival was the Geraghty Lomas gang. On
August 7, 2011, at about 1:30 a.m., Martha G. drove her van to
Duke’s liquor store. Martha’s passengers included her husband
Joel, her stepson Santiago, and Santiago’s friend, Ernie. The
liquor store was within territory claimed by the Geraghty Lomas
gang. Ernie and Santiago went into the store to buy beer while
Martha and Joel waited in the van. Santiago was walking with a
crutch.
       Just after Ernie and Santiago entered the liquor store, a
pickup truck parked at the front entrance. Jacobo got out of the
truck and went into the liquor store, where he appeared to
exchange words with either Ernie or Santiago, or both of them.3
Jacobo made his purchase and left the store. Immediately
afterward, Santiago and Ernie completed their purchase and left
the store. As they were walking out the front entrance, Jacobo
was sitting in the truck’s front passenger seat and was in the act
of pulling the truck door closed. Santiago gestured toward Jacobo


2
      Our summary of the facts underlying the crimes is largely
as stated in our vacated 2016 and 2019 opinions.
3      Much of the evidence at trial came from video surveillance
cameras that were mounted in and around the liquor store. The
jury was shown a series of video clips of what occurred inside and
outside the store during the incident. We have viewed the video
clips, which do not have sound.




                                3
and appeared to say something to him. In response, Jacobo and
Gutierrez (who was sitting in the rear passenger seat)
immediately got out of the truck.
       Initially, Jacobo and Gutierrez both approached Santiago,
who was standing just a few steps away. Jacobo punched
Santiago in the face and grabbed his crutch. Santiago began
running down the sidewalk in the direction of Martha’s van.
Meanwhile, Gutierrez turned and approached Ernie, who had
been standing slightly behind Santiago. Gutierrez swung at
Ernie’s head with a handgun and kicked him. Ernie fell to the
ground. Gutierrez kicked Ernie again and then joined Jacobo in
chasing Santiago down the sidewalk. With Gutierrez running
right behind him, Jacobo chased Santiago while swinging the
crutch at him. As the three men were running down the
sidewalk, Joel got out of Martha’s van and joined the fray in an
effort to protect Santiago. The melee spilled over into an
intersection. Joel and Gutierrez apparently began to fight and
then Gutierrez fired his gun six times at Joel, hitting him twice.4
Joel ran back to the van, which sped off. Jacobo and Gutierrez
returned to the pickup truck and the driver sped off.



4
      On the videotape, Martha’s van is partially obscured from
view by some fencing and Joel cannot be seen getting out of the
van. However, a fourth figure suddenly comes into view in the
intersection. The gunshots cannot be seen on the videotape.
Because Ernie remained close to the liquor store entrance after
being attacked by Gutierrez, it is apparent that Joel must be the
fourth figure on the videotape. Joel was subsequently deported
to Mexico and he did not testify at trial. Neither Santiago nor
Ernie testified at trial.




                                 4
      Martha testified that she was sitting in the van talking to
Joel when the fight broke out. She watched Santiago and Ernie
leave the liquor store, and she saw the defendants attack them.
When Joel got out of the van to help Santiago, he began fighting
with Gutierrez. Martha saw Gutierrez shoot at Joel five or six
times. Joel ran back to the van and said he had been shot.
Martha drove off, leaving Ernie behind. She drove Joel to the
hospital where he was treated for gunshot wounds to his leg and
hip. According to Martha, neither Joel, Santiago nor Ernie were
armed that night.
      Alfonso E. was working at Duke’s liquor store that night
and he recognized Ernie as a regular customer. Alfonso saw
Jacobo walk in, approach Ernie and exchange words with him.
Jacobo said, “Where are you [from]? This is City Terrace.”
Alfonso testified that Ernie replied by saying, “That’s cool. No
problem.” However, when Alfonso was interviewed by the police,
he told them that Ernie had responded: “This is Geraghty.”
Moments after Ernie and Santiago left the store, Alfonso heard
gunfire.
      The police found six expended .380-caliber shell casings in
the street, five or six car lengths from Duke’s liquor store.
      B. The gang evidence
       Detective Eduardo Aguirre testified as the prosecution’s
gang expert. He was familiar with the City Terrace gang, whose
primary activities included murders, shootings, robberies, drug
sales, possession of handguns, burglaries, vandalism, and
stealing cars. Duke’s liquor store is located at the north end of
territory belonging to the Geraghty Lomas gang, about a quarter
mile from the border with City Terrace territory. Geraghty




                                5
Lomas is City Terrace’s main rival. Their contiguous border was
a source of tension between the two gangs.
      Aguirre testified it would constitute a sign of disrespect for
a gang member to venture into a rival gang’s territory. When a
gang member “hits up” a potential rival by inquiring where he is
from, this is a confrontational challenge (the speaker is asking
the other person to reveal his gang affiliation) that is considered
a provocation and can lead to a physical assault or a shooting if
the person answers with the name of a rival gang. It is an
accepted part of gang culture that a gang member must take
some form of action when confronted by a rival. Backing down
from a potential confrontation is frowned upon, and a gang
member who did so would not only lose respect, but could
possibly be ejected from the gang, assaulted, or killed. Aguirre
explained that “if a gang member is disrespected out in the
street, what you’re supposed to do, you’re supposed to act on it
with some sort of violence.”
      Aguirre testified that gang members pass guns around
among themselves and store them in safe places having no
known ties to the gang. It is common for gang members to stay
armed even when they are just out socializing with friends. Gang
members make it a point to know whether fellow members of
their gang are armed; this is “for their own protection, and in
order to go and commit crimes.”
      Aguirre testified that both defendants were members of the
City Terrace gang. Jacobo, who was 31 or 32 years old, had been
a member since he was 15. Jacobo had personally admitted his
membership to Aguirre. Gutierrez, who was younger, had been a
member of the City Terrace gang for only four or five years. It




                                 6
was stipulated that Gutierrez was a member of City Terrace on
the night Joel was shot.
      Asked a hypothetical question based on the evidence in this
case, Aguirre opined that the shooting had been committed for
the benefit of the City Terrace gang. Following the hostile
encounter inside the liquor store, Jacobo was just getting back
into the truck when Santiago walked by and apparently said
something provocative: “That showed an outright disrespect to
the older gang member [i.e., Jacobo], as well as to the younger
gang member [i.e., Gutierrez] in the car. And at that point, both
City Terrace gang members had no choice but to act and either
assault, shoot or kill the persons that disrespected them.”
      C. Verdicts and sentences
      In 2013, a jury found Gutierrez guilty of willful, deliberate,
and premeditated attempted murder with true findings on gang
and gun allegations (Pen. Code,5 §§ 664, 187, subd. (a), 186.22,
subd. (b)(1)(C), 12022.53, subds. (b), (c), (d); count 1); assault with
a deadly weapon, a crutch, on Santiago with true findings on a
gang allegation (§ 245, subd. (a)(1), 186.22, subd. (b)(1)(B); count
2); and assault with a semiautomatic firearm on Ernie with true
findings on gang and gun allegations (§§ 245, subd. (b), 186.22,
subd. (b)(1)(B), 12022.5, subd. (a); count 3).
      The jury found Jacobo guilty of willful, deliberate and
premeditated attempted murder with true findings on gang and
principal gun use allegations (§§ 664, 187, subd. (a), 186.22,
subd. (b)(1)(C), 12022.53, subds. (b), (c), (d) & (e)(1); count 1);


5
      All further statutory references are to the Penal Code
unless otherwise indicated.




                                   7
assault with a deadly weapon, a crutch, on Santiago with true
findings on a gang allegation (§ 245, subd. (a)(1), 186.22,
subd. (b)(1)(B); count 2); and misdemeanor simple assault on
Ernie (§ 241, subd. (a); count 3).
       The trial court sentenced Gutierrez to a determinate term
of 17 years 8 months and to a life term with a 15-year minimum
parole eligibility for the attempted premeditated murder plus a
consecutive 25-years-to-life term for the firearm enhancement. It
sentenced Jacobo to a determinate term of eight years, plus a life
term for the attempted premeditated murder, plus a 25-years-to-
life term. As to both defendants, the trial court imposed
restitution fines, suspended parole revocation restitution fines,
court operations assessments, and criminal conviction
assessments.
II.   Procedural background
      Gutierrez and Jacobo appealed their 2013 convictions.
Jacobo contended that the trial court abused its discretion in
admitting gang expert testimony, there was insufficient evidence
that he premeditated or committed attempted murder, the jury
was misinstructed on attempted premeditated murder and on the
natural and probable consequences doctrine, and the jury should
have been instructed on voluntary manslaughter and on
voluntary intoxication. For his part, Gutierrez asked us to
review sealed transcripts of two in camera hearings concerning
the identity of gang members and confidential informants, and he
contended there was insufficient evidence to support his assault
with a deadly weapon conviction and the trial court should have
instructed on attempted voluntary manslaughter. We rejected all
contentions and affirmed the judgments of conviction in a




                                8
nonpublished opinion. (People v. Gutierrez (Mar. 3, 2016,
B250333).)
       Both defendants petitioned for review, and, in 2016, the
California Supreme Court granted Jacobo’s petition and deferred
further action pending its decision in People v. Mateo (rev.
granted May 11, 2016, S232674). While review was pending, the
Legislature enacted Senate Bill Nos. 620, which gave trial courts
discretion to strike firearm enhancements, and 1437, which
changed the law regarding felony murder and the natural and
probable consequences doctrine.
       In 2019, the Supreme Court transferred the matter to us
with directions to vacate our earlier decision and reconsider the
cause in light of Senate Bill No. 1437. We accordingly vacated
our 2016 opinion and issued a new one, again affirming the
judgments of conviction but vacating Jacobo’s and Gutierrez’s
sentences and remanding for resentencing under Senate Bill
No. 620. (People v. Gutierrez (Oct. 31, 2019, B250333) [nonpub.
opn.].)
       Jacobo petitioned for review, and the California Supreme
granted the petition, deferring action pending its decision in
People v. Lopez (S258175). In December 2021, the court
transferred the matter to us with the direction to vacate our
decision and reconsider it in light of Senate Bill 775.6 In addition
to reconsidering the matter in light of that new law, we also
consider Assembly Bill 333, which became effective while this
matter has been pending.


6
     The parties submitted supplemental briefing, with
Gutierrez electing to join Issue III regarding Assembly Bill 333 in
Jacobo’s supplemental brief.




                                 9
                         DISCUSSION
I.    Senate Bill 775 and Jacobo’s premeditated attempted
      murder conviction
      Jacobo7 contends that under Senate Bill 775 instruction on
the natural and probable consequences doctrine on count 1 for
attempted murder was error and requires reversal of that count.
We agree.
      A. Senate Bill Nos. 1437 and 775
       Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
1437) limited accomplice liability under the felony-murder rule
and eliminated the natural and probable consequences doctrine
as it relates to murder. (People v. Lewis (2021) 11 Cal.5th 952,
957, 959; People v. Gentile (2020) 10 Cal.5th 830, 842–843
(Gentile).) To achieve these goals, Senate Bill 1437 added section
189, subdivision (e) (limiting application of the felony-murder
rule) and section 188, subdivision (a)(3) (stating that “[m]alice
shall not be imputed to a person based solely on his or her
participation in a crime”). As amended, section 188 “bars a
conviction for first or second degree murder under a natural and
probable consequences theory.” (Gentile, at p. 846.) Senate Bill
1437 also added former section 1170.95 (now § 1172.6),8 which
created a procedure whereby persons convicted of murder under a
now-invalid felony-murder or natural and probable consequences

7
     Gutierrez, who was the shooter, does not join this
argument.
8
       Effective June 30, 2022, section 1170.95 was renumbered
to section 1172.6, with no change in text. (Stats. 2022, ch. 58,
§ 10.)




                               10
theory may petition for vacation of their convictions and
resentencing.
       Senate Bill 775 changed Senate Bill 1437 in several
respects. Two are relevant here. First, Senate Bill 775 added
subdivision (g) to section 1172.6. That subdivision provides, “A
person convicted of murder, attempted murder, or manslaughter
whose conviction is not final may challenge on direct appeal the
validity of that conviction based on the changes made to Sections
188 and 189 by Senate Bill 1437.” (§ 1172.6, subd. (g).)
Subdivision (g) supersedes Gentile’s holding that Senate Bill
1437’s ameliorative provisions do not apply on direct appeal (see
Gentile, supra, 10 Cal.5th at p. 839), and allows Jacobo to
challenge the validity of his conviction under the amended law in
this appeal. (See People v. Hola (2022) 77 Cal.App.5th 362, 369–
370; People v. Glukhoy (2022) 77 Cal.App.5th 576, 584.)
       Second, Senate Bill 775 expanded Senate Bill 1437 to reach
attempted murder. As originally enacted, section 1172.6’s
express language encompassed only murder, not attempted
murder or manslaughter. Accordingly, prior to the enactment of
Senate Bill 775, California appellate courts had concluded that
section 1172.6 did not extend to convictions for those offenses.
(See, e.g., People v. Flores (2020) 44 Cal.App.5th 985, 993–994.)
Senate Bill 775 amended section 1172.6 to expressly encompass
attempted murder and manslaughter. (§ 1172.6, subd. (a); see
also subd. (d)(1); People v. Porter (2022) 73 Cal.App.5th 644, 651–
652; People v. Coley (2022) 77 Cal.App.5th 539, 544.) Thus,
Senate Bill 775 eliminates the natural and probable
consequences doctrine as a basis to prove an accomplice
committed attempted murder. (People v. Sanchez (2022) 75
Cal.App.5th 191, 196.)




                                11
      There is no dispute that Jacobo’s appeal was not final when
Senate Bill 775 took effect, and therefore the amendments apply
retroactively to him. (See, e.g., People v. Montes (2021) 71
Cal.App.5th 1001, 1006–1007; People v. Porter, supra, 73
Cal.App.5th at p. 652.)
     B. Harmless error
       Jacobo’s jury was instructed on the natural and probable
consequences doctrine, with assault with a deadly weapon or
simple assault as the target offense or offenses and premeditated
attempted murder the nontarget offense, per CALCRIM No. 402.
The jury was also instructed on aiding and abetting with
CALCRIM No. 401. But, as our discussion of Senate Bills 1437
and 775 above makes clear, instruction on the natural and
probable consequences doctrine was improper under the amended
law. We therefore turn to the question of prejudice.
       “When a trial court instructs the jury on alternative
theories of guilt and at least one of those theories is legally
erroneous at the time it was given, we normally assess whether
the error was harmless beyond a reasonable doubt under
Chapman v. California (1967) 386 U.S. 18, 24.” (Gentile, supra,
10 Cal.5th at p. 851; People v. Aledamat (2019) 8 Cal.5th 1, 3
(Aledamat).) We “must reverse the conviction unless, after
examining the entire cause, including the evidence, and
considering all relevant circumstances, [we] determine[ ] the
error was harmless beyond a reasonable doubt.” (Aledamat, at
p. 3.)
       In Aledamat, our Supreme Court “rejected a more
demanding standard of review . . . that would have required the
court to examine the verdict and the record and to find evidence
in the record to support a determination, beyond a reasonable




                               12
doubt, that the jury actually relied on the valid, not the invalid,
theory.” (People v. Thompkins (2020) 50 Cal.App.5th 365, 399;
see People v. Glukhoy, supra, 77 Cal.App.5th at pp. 592–593;
People v. Stringer (2019) 41 Cal.App.5th 974, 984.) Aledamat,
supra, 8 Cal.5th at page 9, concluded, “no higher standard of
review applies to alternative-theory error than applies to other
misdescriptions of the elements. The same beyond a reasonable
doubt standard applies to all such misdescriptions, including
alternative-theory error.” “It is enough if we can say, beyond a
reasonable doubt, the legally inadequate theory did not
contribute to the verdict.” (Thompkins, at p. 399.)
       Aledamat suggested various nonexclusive methods of
evaluating prejudice. “An examination of the actual verdict may
be sufficient to demonstrate harmlessness, but it is not
necessary.” (Aledamat, supra, 8 Cal.5th at p. 13.) The reviewing
court may examine “what the jury necessarily did find” and
consider “whether it would be impossible, on the evidence, for the
jury to find that without also finding the missing fact as well.”
(Id. at p. 15, citing California v. Roy (1996) 519 U.S. 2, 7 (conc.
opn. of Scalia, J.).) Circumstances that may factor into the
prejudice calculus include the parties’ arguments, questions
posed by the jury, and the instructions as a whole. (Aledamat, at
pp. 12, 13–14; People v. Baratang (2020) 56 Cal.App.5th 252,
263.) Alternative-theory error is also harmless where, “based on
evidence that is overwhelming and uncontroverted,” the
reviewing court is “convinced on appeal, beyond a reasonable
doubt, that ‘ “the jury verdict would have been the same absent
the error.” ’ ” (People v. Thompkins, supra, 50 Cal.App.5th at
p. 401, citing People v. Merritt (2017) 2 Cal.5th 819, 832.)




                                13
       Under Aledamat, we cannot find the error harmless. To
prove Jacobo guilty of attempted murder, the People had to prove
he had the intent to kill Joel.9 (See generally People v. Perez
(2010) 50 Cal.4th 222, 229; People v. Nguyen (2015) 61 Cal.4th
1015, 1054 (Nguyen).)
       Beginning with the verdicts, considered in light of the
instructions, they do not establish that the jury determined
Jacobo had an intent to kill. Gutierrez was prosecuted and
convicted as the shooter, while Jacobo was convicted of only
principal gun use allegations (§ 12022.53, subds. (b), (c), (d) &
(e)(1)). While the jury did find the premeditation allegation true
as to Jacobo, that true finding did not establish his intent to kill.
Rather, the jury was instructed that “the attempted murder was
done willfully and with deliberation and premeditation if either
the defendant or Jose Gutierrez or both of them acted with that
state of mind.” (Italics added.) The jury was therefore not
instructed that Jacobo personally had to act willfully (defined as
intending to kill when he acted) and with deliberation and
premeditation. Instead, they were told they could attribute
deliberation and premeditation to Jacobo if either he or Gutierrez
acted with that state of mind. We therefore cannot find that the
verdicts and instructions reflect a finding about Jacobo’s intent to
kill.



9
      There is some dispute about how the error analysis is to be
applied under Aledamat. (See generally People v. Glukhoy,
supra, 77 Cal.App.5th at pp. 592–593.) We need not weigh in on
the dispute, because the error requires reversal employing any
standard of determining harmless error beyond a reasonable
doubt.




                                 14
       Turning to argument, the prosecutor in closing discussed
both aiding and abetting and the now-invalid natural and
probable consequences doctrine. As to the latter theory, he said
“we don’t look at what was defendant Jacobo actually thinking.”
Rather, even if jurors were unconvinced that Jacobo aided and
abetted Gutierrez, they could still find Jacobo guilty because the
attempted murder was the natural and probable consequence of
his own criminal conduct. That is, Jacobo committed the assaults
and, as a gang member, would have reasonably known a murder
would result. The prosecutor further asked whether anyone
would be surprised if a gang member started a fight and
somebody pulled out a gun and shot somebody? He answered his
own question, “Of course not.” He argued that the natural and
probable consequences doctrine was crafted specifically to ask
what a reasonable person would expect, so a person would not be
able to argue, “It wasn’t me. I didn’t shoot.” He continued,
“Guess what. You’re a gang member. Your buddy was a gang
member. You created a situation in which he had to protect you.
You don’t get to turn around and use that as a [cop out].” The
prosecutor summed up in rebuttal that even if the jury didn’t buy
that Jacobo fully knew what was going on, the case boiled down
to the simple question whether a reasonable person would expect
this type of result. He thus asked, “Is anybody here surprised
that this situation played out as it did? No, clearly not. Because
this type of situation bears itself out repeatedly over and over
again. And that’s exactly why defendant Jacobo is also guilty.”
       Although the prosecutor also argued that the jury could
find Jacobo guilty under a direct aiding and abetting theory, the
prosecutor at least equally emphasized that the jury could find
Jacobo guilty under the natural and probable consequences




                               15
doctrine, as our summation shows. That being so, the
prosecutor’s argument further suggests the error was prejudicial.
(See, e.g., People v. Sanchez, supra, 75 Cal.App.5th at p. 197
[prosecutor argued both theories to jury]; People v. Baratang,
supra, 56 Cal.App.5th at p. 264 [prejudicial error found where
prosecutor argued legally invalid theory at length]; People v.
Powell (2021) 63 Cal.App.5th 689, 715 [prosecutor’s argument is
relevant to determine whether error harmless]; In re Rayford
(2020) 50 Cal.App.5th 754, 783.)
       Nor can we say that the evidence was so overwhelming and
uncontroverted to convince us beyond a reasonable doubt that the
verdict would have been the same absent the error. On the
evidence presented, the jury could have found that Jacobo’s focus
during these events was on Santiago, who Jacobo beat with a
crutch and chased. While the evidence suggests that Jacobo and
Gutierrez were in sync about fighting Santiago and Santiago’s
companions, and Jacobo might have known about the gun—
especially once Gutierrez used it to beat Ernie—we cannot
characterize the evidence as being overwhelming that Jacobo
shared Gutierrez’s intent to shoot and kill Joel. Therefore, we
cannot say that instructing the jury on the natural and probable
consequences doctrine was harmless beyond a reasonable doubt.
       Nonetheless, we cannot agree with Jacobo’s further
argument that remand for potential retrial is barred because
there was insufficient evidence he aided and abetted the
attempted murder.10 A person aids and abets a crime when the



10
      Jacobo raised sufficiency of the evidence in his first appeal
from the judgment of conviction and the matter was resolved on
appeal solely on the basis that there was sufficient evidence to




                                 16
person, acting with (1) knowledge of the perpetrator’s unlawful
purpose; and (2) the intent or purpose of committing,
encouraging, or facilitating the commission of the offense, (3) by
act or advice aids, promotes, encourages or instigates, the crime.
(Nguyen, supra, 61 Cal.4th at p. 1054.) To be guilty of aiding and
abetting an attempted murder, a person must give aid or
encouragement, knowing that the direct perpetrator intends to
kill and with the purpose of facilitating the direct perpetrator’s
accomplishment of the intended killing. (People v. Lee (2003) 31
Cal.4th 613, 624.) Factors relevant to aiding and abetting
include presence at the scene of the crime, companionship, and
conduct before and after the offense. (Nguyen, at p. 1055.)
       Here, Jacobo and Gutierrez were together throughout the
events, including fleeing together. The evidence could support a
finding that Jacobo instigated the events by issuing a gang
challenge to Santiago while in the store, even though Santiago
apparently said something to Jacobo outside the store. Clearly
angered by whatever Santiago said, Jacobo and Gutierrez got out
of the truck together, which could suggest a shared intent.
Further, Gutierrez got out of that truck with the gun. Jacobo
then took Santiago’s crutch, hit him with it, and pursued
Santiago when he tried to escape. In keeping with Jacobo’s
conduct, Gutierrez beat Ernie with a gun,11 helped Jacobo pursue
Santiago, and then shot Joel when he tried to help Ernie and


support the conviction under the natural and probable
consequences doctrine.
11
       A photograph still shows Gutierrez with what appears to be
the gun in his right hand and Jacobo is standing next to him,
albeit with his back to Gutierrez.




                                17
Santiago. Based on these arguably coordinated actions, a jury
could find that Jacobo knew that Gutierrez had a gun and shared
Gutierrez’s intent to harm Santiago and anyone who tried to help
Santiago or to interfere, including an intent to kill Joel.
       And although gang evidence alone cannot prove that a
defendant aided and abetted a crime, a gang expert’s testimony
can strengthen the inferences to be drawn from other evidence
specific to the defendant’s role in the crime. (Nguyen, supra, 61
Cal.4th at p. 1055.) Here, Gutierrez and Jacobo were members of
the same gang and were in rival territory. They had driven to
the liquor store together, and Gutierrez had a gun. Alfonso
testified that when Jacobo was in the store, Jacobo asked
Santiago or Ernie where he was from, which the gang expert said
could be perceived as a confrontational gang challenge. When
Santiago apparently responded provocatively outside the store,
Jacobo and Gutierrez had—as the gang expert explained—no
choice but to respond violently by assaulting, shooting, or killing
any person that disrespected them.
       Given this evidence and the reasonable inferences that can
be drawn from it, remand is appropriate to give the People the
option to retry count 1 as to Jacobo.
II.   Assembly Bill 333 and the gang enhancements
      Jacobo and Gutierrez argue that recent amendments to
section 186.22, the gang enhancement statute, require reversal of
the gang enhancements. The People concede, and we agree.
      “Section 186.22 provides for enhanced punishment when a
defendant is convicted of an enumerated felony committed ‘for
the benefit of, at the direction of, or in association with a criminal
street gang, with the specific intent to promote, further, or assist
in any criminal conduct by gang members.’ ” (People v. Delgado




                                 18
(2022) 74 Cal.App.5th 1067, 1085; People v. Lopez (2021) 73
Cal.App.5th 327, 344; § 186.22, subd. (b)(1).) One element
necessary to prove a section 186.22, subdivision (b)(1) gang
enhancement is that the group alleged to be a gang has engaged
in a “pattern of criminal gang activity.” (§ 186.22, subd. (f).)
When the instant matter was tried, “pattern of criminal gang
activity” was defined as the “ ‘commission of, attempted
commission of, conspiracy to commit, or solicitation of, sustained
juvenile petition for, or conviction of two or more [enumerated]
offenses, provided at least one of these offenses occurred after the
effective date of [the enacting legislation] and the last of those
offenses occurred within three years after a prior offense, and the
offenses were committed on separate occasions, or by two or more
persons . . . .’ ” (People v. Valencia (2021) 11 Cal.5th 818, 829;
former § 186.22, subd. (e).) These prior offenses have come to be
known as “predicate offenses.” (Valencia, at p. 826.)
       Assembly Bill 333, which took effect on January 1, 2022,
made significant amendments to section 186.22. The legislation
redefined “pattern of criminal gang activity” in five respects, as
follows. (1) Previously, the predicate offenses had to have been
committed, or convictions had to have occurred, within three
years of each other. Now, additionally, the last offense must have
occurred within three years of the date the current offense is
alleged to have been committed. (§ 186.22, subd. (e)(1).) (2) The
amended law expressly states that the predicate crimes must
have been committed by “members,” not simply “persons,” as
formerly stated. (Ibid.) In contrast to the former law, the
predicates must have been gang-related. (People v. Rodriguez
(2022) 75 Cal.App.5th 816, 822–823.) (3) The amendments
impose a new requirement that the predicate offenses “commonly




                                19
benefited a criminal street gang, and the common benefit of the
offense is more than reputational.” (§ 186.22, subd. (e)(1);
Rodriguez, at pp. 822–823.) (4) Looting, felony vandalism, felony
theft of an access card or account, and other identity fraud crimes
no longer qualify as predicates, while other offenses (kidnapping,
mayhem, torture, and felony extortion) now do so qualify.
(§ 186.22, subd. (e)(1).) (5) The currently charged offense may
not be used to establish the pattern of criminal gang activity.
(Id. at subd. (e)(2).)
       Assembly Bill 333 also modified the definition of “criminal
street gang.” Previously, section 186.22 stated that a criminal
street gang was “any ongoing organization, association, or group”
of three or more persons, whether formal or informal. That
language has been changed to “an ongoing, organized association
or group of three or more persons, whether formal or informal.”
(§ 186.22, subd. (f), italics added; see People v. Delgado, supra, 74
Cal.App.5th at p. 1086; People v. Lopez, supra, 73 Cal.App.5th at
p. 344.) The previous definition required that the gang’s
“members individually or collectively engage in, or have engaged
in,” the pattern of criminal gang activity. (Former § 186.22,
subd. (f), italics added). Now, the word “individually” has been
excised and the gang’s members must “collectively” engage in, or
have engaged in, the pattern of criminal gang activity. (§ 186.22,
subd. (f).) The amendment also added a new subdivision
clarifying that benefit to the gang must be more than
reputational; for example, “financial gain or motivation,
retaliation, targeting a perceived or actual gang rival, or




                                 20
intimidation or silencing of a potential current or previous
witness or informant.” (§ 186.22, subd. (g).)12
       Assembly Bill 333’s amendments to section 186.22 apply
retroactively to this case. (See, e.g., People v. Rodriguez, supra,
75 Cal.App.5th at p. 819; People v. E.H. (2022) 75 Cal.App.5th
467, 478; People v. Delgado, supra, 74 Cal.App.5th at p. 1087;
People v. Lopez, supra, 73 Cal.App.5th at pp. 343–344.) Here, the
prosecution provided evidence of two predicate offenses—robbery
and felony vandalism—but felony vandalism no longer qualifies
as a predicate offense. (§ 186.22, subd. (e)(1).) Accordingly, the
true findings on the gang enhancements must be reversed and
the matter remanded to allow the prosecution the option of
retrying the enhancements and establishing all elements
required by Assembly Bill 333.13 (See, e.g., E.H., at p. 480;
Delgado, at p. 1091.)


12
       Assembly Bill 333 also enacted new section 1109. That
section provides, inter alia, that if requested by the defense, a
charged section 186.22, subdivision (b) or (d) enhancement “shall
be tried in separate phases,” with the question of guilt of the
underlying offense to be determined first and the truth of the
gang enhancement tried thereafter. (§ 1109, subd. (a).) The
People’s concession that Assembly Bill 333 is retroactive does not
extend to newly added section 1109. (See generally People v.
Perez (2022) 78 Cal.App.5th 192, 207 [section 1109 is not
retroactive]; but see People v. Burgos (2022) 77 Cal.App.5th 550,
554, 561 [section 1109 is retroactive].) Neither Jacobo nor
Gutierrez make any argument regarding section 1109.
13
      Because we reverse the gang enhancements and remand
for their potential retrial, we need not decide whether any other
new elements of section 186.22 were met.




                                21
III.   There was sufficient evidence to support Gutierrez’s assault
       with a deadly weapon conviction.
       Gutierrez contends there was insufficient evidence to
support his conviction for aiding and abetting Jacobo’s assault on
Santiago with a deadly weapon—i.e., Santiago’s crutch. There is
no merit to this claim.
       When determining whether the evidence was sufficient to
sustain a criminal conviction, “ ‘ “we review the entire record in
the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” ’ ” (People v. McCurdy (2014) 59 Cal.4th 1063, 1104;
People v. Salazar (2016) 63 Cal.4th 214, 242.) We presume in
support of the judgment the existence of every fact the trier of
fact could reasonably deduce from the evidence. (People v.
Medina (2009) 46 Cal.4th 913, 919.) Reversal is not warranted
unless it appears “ ‘that upon no hypothesis whatever is there
sufficient substantial evidence to support [the conviction].’ ”
(People v. Bolin (1998) 18 Cal.4th 297, 331; People v. Penunuri
(2018) 5 Cal.5th 126, 142.) The same standard of review applies
to cases in which the prosecution relies primarily on
circumstantial evidence. (Salazar, at p. 242.) We must accept
logical inferences the trier of fact might have drawn from the
evidence. (Ibid.) The federal standard of review is the same.
(People v. Westerfield (2019) 6 Cal.5th 632, 713.)
       All persons involved in the commission of a crime are
principals whether they commit the act constituting the offense,
or merely aid and abet in its commission. (§ 31.) A direct aider
and abettor must act with knowledge of the perpetrator’s




                                22
criminal purpose, with the intent to commit, encourage, or
facilitate the commission of the offense, and by an act or advice to
aid, promote, encourage, or instigate the commission of that
crime. (People v. Beeman (1984) 35 Cal.3d 547, 561.) Aiders and
abettors share the perpetrator’s guilt and criminal liability.
(People v. Prettyman (1996) 14 Cal.4th 248, 259.)
       As we have said, a person aids and abets a crime when the
person, (1) with knowledge of the perpetrator’s unlawful purpose,
(2) and with the intent or purpose of committing, facilitating or
encouraging commission of the crime, (3) by act or advice, aids,
promotes, encourages or instigates the commission of the crime.”
(Nguyen, supra, 61 Cal.4th at p. 1055.) “[I]n general neither
presence at the scene of a crime nor knowledge of, but failure to
prevent it, is sufficient to establish aiding and abetting its
commission. [Citations.] However, ‘[a]mong the factors which
may be considered in making the determination of aiding and
abetting are: presence at the scene of the crime, companionship,
and conduct before and after the offense.’ ” (People v. Campbell
(1994) 25 Cal.App.4th 402, 409.)
       Gutierrez argues there was no evidence he intended “to
encourage or facilitate the assault of Santiago,” or that “he had
any knowledge Jacobo would ever swing a crutch.” But this
argument is plainly contradicted by the surveillance videotapes,
which vividly captured (from several angles) what happened in
front of the liquor store when Gutierrez and Jacobo got out of the
truck. Initially, Gutierrez and Jacobo both approached Santiago.
But when Jacobo began assaulting Santiago, Gutierrez turned
toward Ernie—who was standing behind Santiago—and
assaulted him. Gutierrez attempted to hit Ernie in the head with
a handgun and kicked him, leaving Ernie on the ground. At that




                                23
point, Gutierrez turned away from Ernie and joined Jacobo in
chasing Santiago down the sidewalk. The videotape clearly
shows Gutierrez joining the pursuit of Santiago, running just a
step or two behind Jacobo as Jacobo chases Santiago while
swinging the crutch at him.
      Thus, the jury could have reasonably concluded that
Gutierrez encouraged and facilitated Jacobo’s attack on Santiago
by initially subduing Ernie so that Ernie would not be able to
come to Santiago’s aid, by joining Jacobo as he pursued Santiago
down the sidewalk while swinging the crutch at him, and then by
fighting with Joel in the street when Joel came to Santiago’s aid.
      There was ample evidence that Gutierrez aided and abetted
Jacobo’s assault on Santiago with the crutch.
IV.   Gang expert testimony was properly admitted.
       Jacobo contends the trial court erred by allowing Detective
Aguirre, the prosecution gang expert, to give certain testimony.
We disagree.
       Citing People v. Killebrew (2002) 103 Cal.App.4th 644
(Killebrew), Jacobo asserts that Detective Aguirre should not
have been allowed to testify that gang members typically know
whether fellow gang members are carrying firearms, and that
sometimes gang members have no choice but to assault, shoot, or
kill persons being disrespectful to them. Jacobo argues this
testimony was irrelevant and constituted an improper opinion as
to his subjective knowledge and intent, issues that properly
should have been reserved for the jury.
       In this case, the gang expert testimony was unquestionably
relevant. “When offered by the prosecution, we have condemned
the introduction of evidence of gang membership if only
tangentially relevant, given its highly inflammatory impact.”




                                24
(People v. Cox (1991) 53 Cal.3d 618, 660, disapproved on another
ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
However, “evidence of gang membership is often relevant to, and
admissible regarding, the charged offense. Evidence of the
defendant’s gang affiliation—including evidence of the gang’s
territory, membership, signs, symbols, beliefs and practices,
criminal enterprises, rivalries, and the like—can help prove
identity, motive, modus operandi, specific intent, means of
applying force or fear, or other issues pertinent to guilt of the
charged crime. [Citations.]” (People v. Hernandez (2004) 33
Cal.4th 1040, 1049; see also People v. Olguin (1994)
31 Cal.App.4th 1355, 1369 [“[e]vidence of gang activity and
affiliation is admissible where it is relevant to issues of motive
and intent”]; People v. Avitia (2005) 127 Cal.App.4th 185, 192
[“Gang evidence is admissible if it is logically relevant to some
material issue in the case other than character evidence, is not
more prejudicial than probative, and is not cumulative.”].)
       Here, Detective Aguirre’s testimony provided the jurors
with the information they needed to understand how an
apparently innocuous verbal interchange inside the liquor store
could have exploded so quickly into the vicious physical assault in
front of the store, followed by the shooting of Joel in the
intersection. According to the time stamps on the surveillance
videotapes, the entire incident—from the moment Jacobo entered
the liquor store until Joel left Martha’s van and was shot—took
only a little more than two minutes.
       Jacobo’s reliance on Killebrew to attack Aguirre’s
hypothetical-based testimony is misplaced. “A gang expert may
render an opinion that facts assumed to be true in a hypothetical
question present a ‘classic’ example of gang-related activity, so




                                25
long as the hypothetical is rooted in facts shown by the evidence.
[Citation.]” (People v. Gonzalez (2005) 126 Cal.App.4th 1539,
1551, fn. 4.) This is true even if the gang expert’s opinion in
effect answers an ultimate issue in the case. In People v. Vang
(2011) 52 Cal.4th 1038, the court stated, “[t]o the extent
Killebrew . . . purported to condemn the use of hypothetical
questions, it overlooked the critical difference between an
expert’s expressing an opinion in response to a hypothetical
question and the expert’s expressing an opinion about the
defendants themselves. Killebrew stated that the expert in that
case ‘simply informed the jury of his belief of the suspects’
knowledge and intent on the night in question, issues properly
reserved to the trier of fact.’ [Citation.] But, to the extent the
testimony responds to hypothetical questions, as in this case
(and, it appears, in Killebrew itself), such testimony does no such
thing. Here, the expert gave the opinion that an assault
committed in the manner described in the hypothetical question
would be gang related. The expert did not give an opinion on
whether the defendants did commit an assault in that way, and
thus did not give an opinion on how the jury should decide the
case.” (Id. at pp. 1047―1049, fns. omitted.)14
       The crucial distinction is the difference between testifying
about a particular person’s mental state and testifying about the
mental states of gang members in general. Here, based on his
knowledge of the general habits and culture of gang members,
Aguirre properly testified about gang members in general, and he


14
      Jacobo also cites In re Frank S. (2006) 141 Cal.App.4th
1192, 1197 to 1198, but that case was decided by the same Court
of Appeal that decided Killebrew and used a similar analysis.




                                26
did not offer opinion testimony about the knowledge or intent of
Jacobo and Gutierrez in this case. The trial court did not err by
admitting his testimony.
V.       Claims of instructional error
         Jacobo and Gutierrez raise several claims of instructional
error.
         A. Instruction on deadly weapon
       For the first time in his supplemental brief filed after the
2019 remand, Jacobo asserted that the trial court erred by
instructing, “A deadly weapon other than a firearm is any object,
instrument, or weapon that is inherently deadly or dangerous or
one that is used in such a way that it is capable of causing and
likely to cause death or great bodily injury.” (CALCRIM No. 875,
italics in original.) He avers that the instruction was flawed
because “a crutch is not an inherently deadly weapon as a matter
of law.” He argues the instruction should have stated that an
object is deadly or dangerous if it was both capable of causing,
and likely to cause, death or great bodily injury.
       There are two answers to this contention, both short. First,
Jacobo did not raise this issue in his original briefing in the case.
Our Supreme Court has never granted review on the question
and did not remand for consideration of it. Jacobo did not seek
permission from this court to raise this wholly new issue in his
supplemental briefing. (See Cal. Rules of Court, rule 8.200(b)(2)
[after remand or transfer from Supreme Court, supplemental
briefs are limited to matters arising after previous Court of
Appeal decision in the cause, unless presiding justice permits
briefing on other matters].) Thus, the issue is not cognizable at
this juncture.




                                   27
      Second, Jacobo’s argument is based upon a misreading of
the record. The instruction he challenges does, in fact, say
exactly what he says it should: the item must be both capable of
and likely to cause death or great bodily injury. (See In re B.M.
(2018) 6 Cal.5th 528, 533 [object alleged to be a deadly weapon
under § 245, subd. (a)(1) must be used in a manner capable of
producing and likely to produce death or great bodily injury].)
      B. Attempted involuntary manslaughter instruction
       Jacobo and Gutierrez contend the trial court erred by not
instructing the jury sua sponte on attempted involuntary
manslaughter as a lesser included offense of attempted murder.15
There is no merit to this claim.
       “In a number of instances, courts have held that because an
attempt requires that a defendant act with the specific intent to
commit the attempted crime, ‘a defendant cannot be convicted of
attempting to commit a substantive crime that by definition must
be committed unintentionally.’ (1 Witkin & Epstein [Cal.
Criminal Law (3d ed. 2000)] Elements, § 53, p. 263, italics
omitted.) For example, the Court of Appeal in People v.
Broussard (1977) 76 Cal.App.3d 193, 197, concluded that because
the crime of involuntary manslaughter by definition involves an
unintentional killing, an attempt to commit that crime ‘would
require that the defendant intend to perpetrate an unintentional
killing—a logical impossibility,’ and accordingly held that there is

15
     Jacobo raised this issue in his original appeal from the
judgment of conviction and, as we are reversing his attempted
murder conviction, it is no longer relevant as to him. However,
because Gutierrez joined any issue that might be relevant to him,
we address the issue.




                                28
no crime of attempted involuntary manslaughter. [Citation.]”
(People v. Toledo (2001) 26 Cal.4th 221, 232, fn. 7.) This Division
has also held that “there can be no crime of attempted
involuntary manslaughter.” (People v. Villanueva (2008) 169
Cal.App.4th 41, 54, fn. 12.)
      The trial court did not err by failing to instruct the jury on
attempted involuntary manslaughter.
      C. Attempted voluntary manslaughter instruction
      Gutierrez contends the trial court erred by refusing the
defense request to instruct the jury on attempted voluntary
manslaughter as a lesser included offense of attempted murder.
We do not agree.
            1. Background
       At the jury instruction conference, the defense attorneys
asked for attempted voluntary manslaughter instructions based
on theories of imperfect self-defense and heat of passion/sudden
quarrel. Counsel argued that Martha’s testimony16 demonstrated
there had been two separate fights: an initial altercation
between Jacobo and Santiago that ended when Santiago ran back
to the van; and then, a second altercation that occurred when
Joel left the van and started fighting with Gutierrez. Defense
counsel argued that, according to this evidence, Gutierrez had
merely been defending himself when he shot Joel.


16
      Martha testified at one point that Santiago “ran inside the
van, and that’s when my husband Joel, he came out fighting . . . .”
Nevertheless, the implication that Joel did not leave the van until
after Santiago got back in is refuted by the surveillance
videotapes.




                                 29
      The prosecutor disagreed, arguing defendants had been the
aggressors throughout the entire incident and that there was no
evidence of sufficient provocation by the victims. The prosecutor
also argued there was no evidence Gutierrez ever believed he was
in imminent danger.
      The trial court agreed with the prosecutor and refused to
give the requested instructions. The court concluded there was
no evidence of sufficient provocation, and no evidence that
Gutierrez actually believed he was in danger: “There was zero
evidence that the defendant believed that he was in imminent
danger of being killed or suffering great bodily injury. There is
zero evidence that the defendant believed that the use of deadly
force was necessary to defend.” The court also stated, “This is not
a heat of passion case.”
            2. Legal principles
      “When there is substantial evidence that an element of the
charged offense is missing, but that the accused is guilty of a
lesser included offense, the court must instruct upon the lesser
included offense, and must allow the jury to return the lesser
conviction, even if not requested to do so. [Citations.]” (People v.
Webster (1991) 54 Cal.3d 411, 443.) In this context, “substantial
evidence” is evidence from which reasonable jurors could
conclude the lesser offense, but not the greater, had been
committed. (People v. Breverman (1998) 19 Cal.4th 142, 162.)
      “An intentional, unlawful homicide is ‘upon a sudden
quarrel or heat of passion’ (§ 192(a)), and is thus voluntary
manslaughter [citation], if the killer’s reason was actually
obscured as the result of a strong passion aroused by a
‘provocation’ sufficient to cause an ‘ “ordinary [person] of average
disposition . . . to act rashly or without due deliberation and




                                  30
reflection, and from this passion rather than from judgment.” ’
[Citations.] ‘ “[N]o specific type of provocation [is] required . . . .” ’
[Citation.] Moreover, the passion aroused need not be anger or
rage, but can be any ‘ “ ‘[v]iolent, intense, high-wrought or
enthusiastic emotion’ ” ’ [citation] other than revenge [citation].”
(People v. Breverman, supra, 19 Cal.4th at p. 163.)
        “Under the doctrine of imperfect self-defense, when the
trier of fact finds that a defendant killed another person because
the defendant actually, but unreasonably, believed he was in
imminent danger of death or great bodily injury, the defendant is
deemed to have acted without malice and thus can be convicted of
no crime greater than voluntary manslaughter.” (In re
Christian S. (1994) 7 Cal.4th 768, 771.) “[T]he doctrine is
narrow. It requires without exception that the defendant must
have had an actual belief in the need for self-defense. . . . ‘ “[T]he
peril must appear to the defendant as immediate and present and
not prospective or even in the near future. An imminent peril is
one that, from appearances, must be instantly dealt with.” ’. . . [¶]
. . . [W]hether the defendant actually held the required belief is to
be determined by the trier of fact based on all the relevant facts.
It is not required to accept the defendant’s bare assertion of such
a fear. . . . Finally, we reiterate that, just as with perfect self-
defense or any defense, ‘[a] trial court need give a requested
instruction concerning a defense only if there is substantial
evidence to support the defense.’ ” (Id. at p. 783.)
             3. Discussion
       The trial court correctly decided that Gutierrez was not
entitled to either an imperfect self-defense attempted voluntary
manslaughter instruction, or a heat-of-passion attempted




                                   31
voluntary manslaughter instruction, with respect to the shooting
of Joel.
                  (a) Imperfect self-defense instruction properly
                  refused.
        “It is well established that the ordinary self-defense
doctrine—applicable when a defendant reasonably believes that
his safety is endangered—may not be invoked by a defendant
who, through his own wrongful conduct (e.g., the initiation of a
physical assault or the commission of a felony), has created
circumstances under which his adversary’s attack or pursuit is
legally justified. [Citation.] It follows, a fortiori, that the
imperfect self-defense doctrine cannot be invoked in such
circumstances.” (In re Christian S., supra, 7 Cal.4th at p. 773,
fn. 1.)
        The evidence demonstrated that it was the defendants who
initiated the violent melee—when Jacobo punched Santiago while
Gutierrez attacked Ernie—which directly led, about 15 seconds
later, to Joel’s shooting after he left the van to protect Santiago
from defendants’ attack. The defendants’ concerted action
reasonably implies they had a common purpose, which Gutierrez
manifested when he joined Jacobo in chasing Santiago after
having knocked Ernie to the ground. Thus, as to both
defendants, Joel’s bystander intervention was a reasonably
expected occurrence and Gutierrez cannot invoke the imperfect
self-defense doctrine. (See People v. Seaton (2001) 26 Cal.4th
598, 664 [no evidence supported imperfect self-defense because
“defendant’s testimony showed him to be the initial aggressor
and the victim’s response legally justified”]; People v. Vasquez
(2006) 136 Cal.App.4th 1176, 1179―1180 [imperfect self-defense




                                32
inapplicable if defendant “creates circumstances where the victim
is legally justified in resorting to self-defense”].)
       A separate reason for refusing to instruct the jury on
imperfect self-defense was the absence of any evidence showing
that Gutierrez “actually . . . believed he was in imminent danger
of death or great bodily injury” when he shot Joel. (In re
Christian S., supra, 7 Cal.4th at p. 771; see People v. Minifie
(1996) 13 Cal.4th 1055, 1065 [defendant claiming self-defense
must “ ‘ “prove his own frame of mind” ’ ”].) There was no
evidence that Gutierrez shot Joel because he was afraid of him.
       In sum, we conclude the trial court properly refused to
instruct the jury on imperfect self-defense attempted voluntary
manslaughter because there was no substantial evidence to
support this theory. (See In re Christian S., supra, 7 Cal.4th at
p. 783.)
                  (b)   Heat-of-passion instruction properly
                        refused
       We find the trial court properly refused to instruct on heat-
of-passion attempted voluntary manslaughter because, even
assuming arguendo that Gutierrez’s reason had been obscured by
strong passion, there was no evidence this passion had been
aroused by a legally sufficient cause. (See People v. Pride (1992)
3 Cal.4th 195, 250 [some evidence may, as matter of law, be
insufficient to arouse homicidal rage or passion in a reasonable
person]; People v. Wickersham (1982) 32 Cal.3d 307, 326 [“ ‘ “no
defendant may set up his own standard of conduct and justify or
excuse himself because in fact his passions were aroused, unless
further the jury believe that the facts and circumstances were
sufficient to arouse the passions of the ordinarily reasonable




                                 33
man” ’ ”], disapproved on other grounds in People v. Barton (1995)
12 Cal.4th 186, 201.)
       It is a general rule that adequate provocation cannot be
based on mere hard looks and taunting words. (See People v.
Gutierrez (2009) 45 Cal.4th 789, 826 [“voluntary manslaughter
instruction is not warranted where the act that allegedly
provoked the killing was no more than taunting words, a
technical battery, or slight touching”]; People v. Manriquez (2005)
37 Cal.4th 547, 586 [calling defendant a “ ‘mother fucker,’ ” and
daring him to use his weapon if he had one, “plainly were
insufficient to cause an average person to become so inflamed as
to lose reason and judgment”]; People v. Lucas (1997) 55
Cal.App.4th 721, 740 [receiving hard looks or so-called “mad-
dogging” does not constitute reasonable provocation to shoot
someone].) This rule does not change just because Gutierrez
belonged to a gang. (Cf. People v. Humphrey (1996) 13 Cal.4th
1073, 1087 [indicating disapproval of a reasonable gang member
standard: “Contrary to the Attorney General’s argument, we are
not changing the standard from objective to subjective, or
replacing the reasonable ‘person’ standard with a reasonable
‘battered woman’ standard. Our decision would not, in another
context, compel adoption of a ‘ “reasonable gang member”
standard.’ ”].) Gutierrez’s gang-based reasons for assaulting the
victims in this case cannot provide the reasonable provocation
needed to justify a heat-of-passion defense.
       Furthermore, it is well-established that predictable conduct
by a resisting victim does not constitute sufficient provocation to
warrant a heat-of-passion defense. (See, e.g., People v. Rich
(1988) 45 Cal.3d 1036, 1112 [resistance by rape victim]; People v.
Jackson (1980) 28 Cal.3d 264, 306 [“defendant may have become




                                34
enraged and brutally attacked and killed one of his elderly
victims because she awakened during the burglary and began to
scream”], disapproved on another ground in People v. Cromer
(2001) 24 Cal.4th 889, 901, fn. 3].) We cannot see why this rule
would not apply to Gutierrez’s act of shooting at Joel, whose
intervention to rescue his son was just as predictable as the
actions of a classic “resisting victim.”
      The trial court properly refused to instruct the jury on
heat-of-passion attempted voluntary manslaughter.
VI.   The trial court properly upheld the prosecution’s assertion
      of the evidentiary privilege.
       Jacobo and Gutierrez ask us to determine whether the trial
court properly upheld the prosecution’s assertion of an
evidentiary privilege relating to Detective Aguirre’s gang expert
testimony. We find that the trial court properly upheld the
privilege.
       After Aguirre testified that gang members typically know
which other gang members have guns in their possession, defense
counsel asked for the names of informants who had given Aguirre
this information. Aguirre refused to answer, asserting a
governmental privilege, pursuant to Evidence Code section 1041.
Aguirre also asserted a governmental privilege pursuant to
Evidence Code section 1040 when asked about his utilization of
the Cal Gangs computer database during his investigation of this
case. After two in camera hearings, the trial court ruled that
Detective Aguirre had properly asserted privilege as to both
inquiries. The court concluded the information was not material
because there was no reasonable probability it would lead to any
exculpatory evidence, and that there was a legitimate concern for
the informant’s safety.




                                35
       The parties assert that, on appeal, this court should resolve
the issue by reviewing the transcripts of the in camera hearings.
We agree that this is the correct procedure.
       Detective Aguirre asserted two different, but related,
evidentiary privileges: the official information privilege (Evid.
Code, § 1040) and the confidential informant privilege (Evid.
Code, § 1041). “Under [Evidence Code] section 1040, a public
entity has a privilege to refuse to disclose official information and
to prevent another from disclosing it if disclosure of the
information is against the public interest because there is a
necessity for preserving the confidentiality of the information
that outweighs the necessity for disclosure. [Citation.]” (Torres
v. Superior Court (2000) 80 Cal.App.4th 867, 872.) “The common
law privilege for an informant’s identity has been codified in
Evidence Code section 1041. [Citation.] Section 1041 provides,
in relevant part: ‘[A] public entity has a privilege to refuse to
disclose the identity of a person who has furnished information
[in confidence to a law enforcement officer] . . . purporting to
disclose a violation of a law of the United States or of this state or
of a public entity in this state . . . if . . . (2) Disclosure of the
identity of the informer is against the public interest because
there is a necessity for preserving the confidentiality of his
identity that outweighs the necessity for disclosure in the interest
of justice . . . .’ ” (People v. Navarro (2006) 138 Cal.App.4th 146,
164, fn. omitted.)
       “[T]he [trial] court has the authority to hold an in camera
hearing on a proper showing that the hearing is necessary to
determine the claim of privilege. [¶] [Evidence Code] [s]ection
915, subdivision (b), provides: ‘When a court is ruling on a claim
of privilege under Article 9 (commencing with Section 1040) of




                                 36
Chapter 4 (official information and identity of informer) . . . and
is unable to do so without requiring disclosure of the information
claimed to be privileged, the court may require the person from
whom disclosure is sought or the person authorized to claim the
privilege, or both, to disclose the information in chambers out of
the presence and hearing of all persons except the person
authorized to claim the privilege and such other persons as the
person authorized to claim the privilege is willing to have
present. If the judge determines that the information is
privileged, neither he nor any other person may ever disclose,
without the consent of a person authorized to permit disclosure,
what was disclosed in the course of the proceedings in
chambers.’ ” (Torres v. Superior Court, supra, 80 Cal.App.4th at
p. 873.)
       We have reviewed the transcripts of the in camera
hearings. Based on that review, we conclude the trial court
properly determined that the governmental privilege was
properly asserted.




                                37
                         DISPOSITION17
       Count 1 for attempted murder as to Jacobo and all gang
enhancements as to both Jacobo and Gutierrez are reversed, and
their sentences are vacated. The matter is remanded to provide
the People an opportunity to retry count 1 as to Jacobo under the
law as amended by Senate Bills 1437 and 775, and to retry the
section 186.22, subdivision (b), gang enhancements as to Jacobo
and Gutierrez under the law as amended by Assembly Bill 333.
At the conclusion of any retrial, or if the People elect not to have
a retrial, the trial court is directed to conduct a full resentencing
of Jacobo and Gutierrez. In all other respects, the judgments are
affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                            EDMON, P. J.



We concur:



                         LAVIN, J.


                         EGERTON, J.


17
      Because Jacobo and Gutierrez will be resentenced, we need
not address any issues they raised regarding Senate Bill No. 620
and restitution fines.




                                 38